Title: To James Madison from Edward Preble, 23 September 1803 (Abstract)
From: Preble, Edward
To: Madison, James


23 September 1803, U.S. Constitution, “Cruising off the Coast of Barbary.” “I have been very much hurried in preparing my dispatches for the Navy Dep: and although several of the papers appertain more immediately to the Dep: of State, I have not had time to make Duplicates to forward by this conveyance.” Refers JM to the secretary of the navy “for such papers relative to our situation with Morocco as more immediately concerns your Office.” Has ordered all captains under his command “to capture Moorish Vessels and send them to Gibraltar for examination, in consequence of the Emperor having given orders to his Cruisers to capture American property.” The brig Celia of Boston, Captain Bowen, was captured by a Moroccan cruiser, and the brig Hannah of Salem, Joseph W. Williams, master, was detained at Mogador. Refers JM “to the documents enclosed to the Secretary of the Navy” for the details.
 

   
   Letterbook copy and draft (DLC: Preble Papers). Letterbook copy 2 pp. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:72–73.


